Motion for leave to appeal pursuant to CPLR 5602 (subd [a], par 1, cl [ii]) from the final determination of Supreme Court dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the motion does not lie since it would be necessary to review the determination of Supreme Court, contrary to the limitations provided in CPLR 5501 (subd [b]), to dispose of the issues raised. This disposition is without prejudice to any right of movants on a later appeal or motion for leave to appeal pursuant to CPLR 5601 or 5602.